Motion by the defendant on an appeal from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered August 28, 1989, to have a *368memorandum of law accepted for consideration on the appeal, and cross application by the People to remit the matter to the Supreme Court, Kings County, for resettlement of the transcript and hold the appeal in abeyance in the interim.
Upon the papers filed in support of the motion and the cross application, and the papers filed in relation thereto, it is,
Ordered that the motion and the cross application are granted; and it is further,
Ordered that the matter is remitted to the Supreme Court, Kings County (Firetog, J.), for resettlement of the transcript, and the appeal is held in abeyance in the interim.
It appears from the record of the trial in this case that at the time the jury returned a verdict, no one present realized that the Court Clerk, instead of asking for the jury’s verdict as to count number 4 of the indictment charging the defendant with criminal possession of a controlled substance in the third degree, asked for a verdict as to "count four, Criminal Sale of a controlled substance in the Third Degree”. However, the verdict sheet and the Court Clerk’s records indicate that the jury rendered a verdict of guilty with respect to criminal possession of a controlled substance in the third degree. We therefore remit this matter to the Supreme Court, Kings County, for further proceedings in accordance herewith. Thompson, J. P., Rosenblatt, Miller and Copertino, JJ., concur.